IN THE
                                TENTH COURT OF APPEALS



                                         No. 10-15-00135-CV

                              IN RE CHRISTIANE KOLETZKO


                                        Original Proceeding



                                 MEMORANDUM OPINION


        Relator Christiane Koletzko has filed a petition for writ of mandamus against

Respondent, the Honorable Jim Chapman, Presiding Judge of the County Court at Law

Number One of Ellis County.1 It vaguely alleges that Respondent has failed to perform

“ministerial duties,” has engaged in “impropriety” by failing to “comply with the law”

and to act “in a manner that promotes public confidence in the integrity and

impartiality of the judiciary,” has “willfully neglected to preserve, protect, and defend



1
 The petition lacks proof of service. A copy of all documents presented to the Court must be served on all
parties (i.e., the respondent trial court judge and the real party or parties in interest in the underlying case)
and must contain proof of service. TEX. R. APP. P. 9.5, 52.2. The petition also lacks most of the contents
required by Rule 52. Id. 52.3, 52.7. It does not include the certification required by Rule of Appellate
Procedure 52.3(j). Id. 52.3(j). It lacks a record and an appendix. Id. 52.3(k), 52.7. To expedite this matter,
we implement Rule of Appellate Procedure 2 to suspend these requirements. Id. 2.
the Constitution and laws of the United States and of the State of Texas,” and has failed

to comply with Canon 6.B. of the Code of Judicial Conduct.

        The petition specifically alleges that Respondent has refused to recuse himself

but does not state that a motion to recuse has been filed. It also alleges that Respondent

has failed to grant motions and has failed to dispose of the underlying case, but it does

not identify or include in a record any of the motions. Nor does the petition include

any information about the underlying case.

        “A court with mandamus authority ‘will grant mandamus relief if relator can

demonstrate that the act sought to be compelled is purely ‘ministerial’ and that relator

has no other adequate legal remedy.’” In re Piper, 105 S.W.3d 107, 109 (Tex. App.—

Waco 2003, orig. proceeding) (quoting State ex rel. Rosenthal v. Poe, 98 S.W.3d 194, 197-99

(Tex. Crim. App. 2003) (orig. proceeding)). Consideration of a motion properly filed

and before the court is ministerial. State ex rel. Hill v. Ct. of Apps. for the 5th Dist., 34
S.W.3d 924, 927 (Tex. Crim. App. 2001) (orig. proceeding).

               Mandamus may issue to compel a trial court to rule on a motion
        which has been pending before the court for a reasonable period of time.
        See In re Hearn, 137 S.W.3d 681, 685 (Tex. App.—San Antonio 2004, orig.
        proceeding); In re Keeter, 134 S.W.3d 250, 252-53 (Tex. App.—Waco 2003,
        orig. proceeding); In re Chavez, 62 S.W.3d 225, 228 (Tex. App.—Amarillo
        2001, orig. proceeding); Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—
        Houston [1st Dist.] 1992, orig. proceeding); see also In re Shredder Co., 225
S.W.3d 676, 679 (Tex. App.—El Paso 2006, orig. proceeding). To obtain
        mandamus relief for such refusal, a relator must establish: (1) the motion
        was properly filed and has been pending for a reasonable time; (2) the
        relator requested a ruling on the motion; and (3) the trial court refused to
        rule. See Hearn, 137 S.W.3d at 685; Keeter, 134 S.W.3d at 252; Chavez, 62
S.W.3d at 228; Barnes, 832 S.W.2d at 426; see also Shredder Co., 225 S.W.3d at
        679. The mere filing of a motion with a trial court clerk does not equate to
        a request that the trial court rule on the motion. See Hearn, 137 S.W.3d at


In re Koletzko                                                                           Page 2
        685; Chavez, 62 S.W.3d at 228; Barnes, 832 S.W.2d at 426; cf. Shredder Co.,
225 S.W.3d at 680 (“Relator has made repeated requests for a ruling on its
        motion.”).

In re Sarkissian, 243 S.W.3d 860, 861 (Tex. App.—Waco 2008, orig. proceeding).

        A trial judge has a reasonable time to perform the ministerial duty of considering

and ruling on a motion properly filed and before the judge. Chavez, 62 S.W.3d at 228.

But that duty generally does not arise until the movant has brought the motion to the

trial judge’s attention, and mandamus will not lie unless the movant makes such a

showing and the trial judge then fails or refuses to rule within a reasonable time. See id.

        Relator bears the burden of providing this Court with a sufficient record to

establish her right to mandamus relief. See In re Mullins, 10-09-00143-CV, 2009 WL
2959716, at *1, n.1 (Tex. App.—Waco Sept. 16, 2009, no pet) (mem. op.); In re Blakeney,

254 S.W.3d 659, 661 (Tex. App.—Texarkana 2008, orig. proceeding). There is no record

showing that Relator has brought any of the matters to the attention of the trial judge

and that the trial judge has then failed or refused to rule within a reasonable time.

Because Relator has not shown that she is entitled to relief, we deny the petition for writ

of mandamus.



                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed April 30, 2015
[OT06]


In re Koletzko                                                                        Page 3
In re Koletzko   Page 4